In the

    United States Court of Appeals
                 for the Seventh Circuit
                    ____________________
Nos. 19-2993 & 19-3109
RENETRICE R. PIERRE, individually and on
behalf of all others similarly situated,
                                                   Plaintiff-Appellee/
                                                    Cross-Appellant,

                                 v.

MIDLAND CREDIT MANAGEMENT, INC.,
                                               Defendant-Appellant/
                                                    Cross-Appellee.
                    ____________________

        Appeals from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 16 C 2895 — Harry D. Leinenweber, Judge.
                    ____________________

    ARGUED NOVEMBER 9, 2020 — DECIDED APRIL 1, 2022
               ____________________

   Before SYKES, Chief Judge, and HAMILTON and BRENNAN,
Circuit Judges.
   SYKES, Chief Judge. Midland Credit Management, Inc.,
sent Renetrice Pierre a letter offering to resolve a long-
unpaid debt at a discount. The statute of limitations on the
debt had run. The letter advised Pierre that because of the
2                                       Nos. 19-2993 & 19-3109

age of the debt, Midland Credit would neither sue her for it
nor report it to a credit agency and that her credit score
would be unaffected by either payment or nonpayment.
    Pierre did not take Midland Credit up on the offer. In-
stead, she sued the company alleging that it violated the Fair
Debt Collection Practices Act. Asking for payment of a time-
barred debt isn’t unlawful, but Pierre contended that the
collection letter was a deceptive, unfair, and unconscionable
method of debt collection, in violation of the Act. She sought
to represent a class of Illinois residents who had received
similar letters from Midland Credit. The district court certi-
fied the class and entered summary judgment in its favor on
the merits. A jury awarded statutory damages totaling
$350,000.
    The parties have cross-appealed, raising issues related to
standing, class certification, and the merits. We begin and
end with standing. The letter might have created a risk that
Pierre would suffer a harm, such as paying the time-barred
debt. But a risk, at most, is all it was. That’s not enough to
establish an Article III injury in a suit for money damages, as
the Supreme Court held last year in TransUnion LLC v.
Ramirez, 141 S. Ct. 2190, 2210–11 (2021). Accordingly, we
vacate and remand with instructions to dismiss the case for
lack of subject-matter jurisdiction.
                        I. Background
   In 2006 Pierre opened a credit-card account with Target
National Bank. She accumulated consumer debt on the
account and defaulted on it. Midland Funding, LLC, bought
the debt and sued Pierre for it in Illinois state court in 2010.
Midland Funding later voluntarily dismissed the lawsuit.
Nos. 19-2993 & 19-3109                                       3

   Fast forward to 2015. Midland Credit, which collects
debts for Midland Funding, sent Pierre a letter seeking
payment of the debt. The letter told Pierre that she had been
“pre-approved for a discount program designed to save
[her] money.” It listed multiple payment plans—one promis-
ing savings of 40%—and said that the offer would expire in
30 days.
    Because the debt was so old, the statute of limitations
had run. See 735 ILL. COMP. STAT. 5/13-205. Midland Credit
could ask for payment, but it couldn’t sue for it. The letter
ended with this: “The law limits how long you can be sued
on a debt. Because of the age of your debt, we will not sue
you for it, we will not report it to any credit reporting agen-
cy, and payment or non-payment of this debt will not affect
your credit score.”
    The letter surprised and confused Pierre. Midland Fund-
ing had sued her for the debt and then dropped the case.
Now a company with a slightly different name sought
payment. The new company with the similar name said it
wouldn’t sue her, but perhaps it (or another entity) could
sue her if it really wanted to. Concerned about another
lawsuit, she called Midland Credit to contest the collection
effort. Then she contacted a lawyer and sued Midland
Credit.
   Pierre claimed that the collection letter violated various
provisions of the Fair Debt Collection Practices Act
(“FDCPA”). She alleged that the letter falsely represented
the character and legal status of the debt, 15 U.S.C.
§ 1692e(2); was a deceptive means to attempt to collect the
debt, id. § 1692e(10); and was an unfair or unconscionable
means to attempt to collect the debt, id. § 1692f. She sought
4                                         Nos. 19-2993 & 19-3109

to represent a class of Illinois residents who had received
similar letters from Midland Credit.
    The district judge certified the class and entered sum-
mary judgment in its favor on the merits based on our
holding in Pantoja v. Portfolio Recovery Associates, LLC,
852 F.3d 679 (7th Cir. 2017). Damages were left to a jury, and
it awarded just over $350,000. (Pierre also brought individu-
al claims, but those were settled before final judgment so we
mention them no further.)
    Midland Credit twice asked the judge to dismiss the suit
for lack of Article III standing. Both times he declined to do
so, reasoning that the misleading nature of the letter risked
real harm to the interests that Congress sought to protect
with the FDCPA.
                         II. Discussion
    Article III of the Constitution limits the jurisdiction of the
federal courts to “Cases” and “Controversies.” U.S. CONST.
art. III, § 2. The case-or-controversy requirement ensures that
the judiciary “confines itself to its constitutionally limited
role of adjudicating actual and concrete disputes, the resolu-
tions of which have direct consequences on the parties
involved.” Genesis Healthcare Corp. v. Symczyk, 569 U.S. 66, 71
(2013). Requiring a plaintiff to establish standing to sue is an
essential component of the case-or-controversy limitation,
“serv[ing] to prevent the judicial process from being used to
usurp the powers of the political branches.” Clapper v.
Amnesty Int’l USA, 568 U.S. 398, 408 (2013).
    Standing has three elements. A plaintiff must have (1) a
concrete and particularized injury in fact (2) that is traceable
to the defendant’s conduct and (3) that can be redressed by
Nos. 19-2993 & 19-3109                                          5

judicial relief. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61
(1992). Without “an injury that the defendant caused and the
court can remedy, there is no case or controversy for the
federal court to resolve.” Casillas v. Madison Ave. Assocs., Inc.,
926 F.3d 329, 333 (7th Cir. 2019).
    The concreteness requirement is our concern here. A con-
crete injury is “real, and not abstract.” Spokeo, Inc. v. Robins,
578 U.S. 330, 340 (2016) (quotation marks omitted). Qualify-
ing injuries are those with “a ‘close relationship’ to a harm
‘traditionally’ recognized as providing a basis for a lawsuit
in American courts.” TransUnion, 141 S. Ct. at 2204 (quoting
Spokeo, 578 U.S. at 341). This standard includes “traditional
tangible harms, such as physical harms and monetary
harms,” as well as “[v]arious intangible harms,” such as
“reputational harms, disclosure of private information, and
intrusion upon seclusion.” Id.; see also Spokeo, 578 U.S. at 340–
42.
   Congress’s decision to create a statutory cause of action
may “elevat[e] to the status of legally cognizable injuries
concrete, de facto injuries that were previously inadequate in
law.” Lujan, 504 U.S. at 578. This does not mean, however,
that Congress may “enact an injury into existence, using its
lawmaking power to transform something that is not re-
motely harmful into something that is.” TransUnion,
141 S. Ct. at 2205 (quotation marks omitted). History and
tradition remain our ever-present guides, and legislatively
identified harms must bear a close relationship in kind to
those underlying suits at common law. See Gadelhak v. AT&T
Servs., Inc., 950 F.3d 458, 462–63 (7th Cir. 2020).
   Until recently there was a hint that the mere “risk of real
harm” could concretely injure plaintiffs seeking money
6                                        Nos. 19-2993 & 19-3109

damages. Spokeo, 578 U.S. at 341. However, as the Supreme
Court clarified in TransUnion, a risk of harm qualifies as a
concrete injury only for claims for “forward-looking, injunc-
tive relief to prevent the harm from occurring.” 141 S. Ct. at
2210; see Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC),
Inc., 528 U.S. 167, 185 (2000) (“[A] plaintiff must demonstrate
standing separately for each form of relief sought.”). A
plaintiff seeking money damages has standing to sue in
federal court only for harms that have in fact materialized.
TransUnion, 141 S. Ct. at 2210–11.
    Many of our recent decisions mark the line between
FDCPA violations inflicting concrete injuries and those
causing no real harm. Discussion of just a few of these leaves
the line clear enough to resolve this case. We found standing
in Ewing v. Med-1 Solutions, LLC, 24 F.4th 1146, 1149–50 (7th
Cir. 2022), where a debt collector failed to notify a credit-
reporting agency that the plaintiffs had disputed the debts in
question. There was evidence that the statutory violations
caused the plaintiffs’ credit scores to decline. Id. We reasoned
that the incomplete reporting worked a harm analogous to
that associated with common-law defamation. Id. at 1153–54.
That “intangible, reputational injury [was] sufficiently
concrete for purposes of Article III standing.” Id. at 1154.
    Casillas sits on the other side of the line. A debt collector
sent Paula Casillas a notice demanding payment of a debt
and informed her that she could dispute or request verifica-
tion of it. Casillas, 926 F.3d at 332. But the notice failed to
specify that any dispute or verification request must be
made in writing to trigger certain statutory protections. Id.
The failure, though a statutory violation, caused Casillas no
harm. Id. at 334. She hadn’t even considered disputing or
Nos. 19-2993 & 19-3109                                        7

seeking verification of the debt, and the omission deprived
her of no benefit. Id. As such, there was nothing for the court
to remedy. See id. at 339.
    We also found no standing in Larkin v. Finance System of
Green Bay, Inc., 982 F.3d 1060 (7th Cir. 2020). There the de-
fendant debt collector’s dunning letters admonished the
plaintiffs: “You want to be worthy of the faith put in you by
your creditor. … We are interested in you preserving a good
credit rating with the above creditor.” Id. at 1063 (alteration
in original). The plaintiffs alleged that this collection tactic
was deceptive and unconscionable in violation of the
FDCPA. Id. Statutory violation or not, there was no concrete
harm. Neither plaintiff paid a debt she did not owe or oth-
erwise acted to her detriment in response to the letter. Id. at
1066. There was, again, nothing for the court to remedy. See
id. at 1066–67.
    With these principles and precedents in place, we turn to
this case. Pierre, as the party invoking the federal court’s
jurisdiction, bears the burden of establishing her standing to
sue. Collier v. SP Plus Corp., 889 F.3d 894, 896 (7th Cir. 2018)
(per curiam). Standing must be established “with the man-
ner and degree of evidence required at the successive stages
of the litigation.” Lujan, 504 U.S. at 561. Here, then, Pierre
needed to establish standing with evidence offered at sum-
mary judgment, and her standing must remain adequately
supported in the face of any adverse evidence introduced at
trial. See id. Whether a plaintiff has established Article III
standing is reviewed de novo. Lewert v. P.F. Chang’s China
Bistro, Inc., 819 F.3d 963, 966 (7th Cir. 2016).
   Pierre argues that Midland Credit’s deceptive letter creat-
ed a risk that she might make a payment on a time-barred
8                                       Nos. 19-2993 & 19-3109

debt, and a payment—or even a promise to pay—risked
restarting the limitations period. See Schmidt v. Desser,
401 N.E.2d 1299, 1301 (Ill. App. Ct. 1980); see also Pantoja,
852 F.3d at 684–85 (discussing Illinois law). But critically,
Pierre didn’t make a payment, promise to do so, or other-
wise act to her detriment in response to anything in or
omitted from the letter. That aligns Pierre with the plaintiffs
in Casillas and Larkin, who received allegedly defective
letters but who did not experience any harm—or even a risk
of real harm, which we now know isn’t enough—caused by
the defects.
   Pierre’s response to the letter was to call Midland Credit
to dispute the debt and to contact a lawyer for legal advice.
These are not legally cognizable harms. Making a call to a
debt collector is not closely related to an injury that our legal
tradition recognizes as providing a basis for a lawsuit. Nor is
seeking legal advice. Brunett v. Convergent Outsourcing, Inc.,
982 F.3d 1067, 1069 (7th Cir. 2020); see also Diamond v. Charles,
476 U.S. 54, 70–71 (1986). Indeed, the concreteness require-
ment would be an empty one if all it took was contacting a
lawyer and filing suit.
    Psychological states induced by a debt collector’s letter
likewise fall short. Pierre testified that Midland Credit’s
letter confused her as to whether she could be sued for the
debt. Confusion, we have held, is not a concrete injury in the
FDCPA context. E.g., Markakos v. Medicredit, Inc., 997 F.3d
778, 781 (7th Cir. 2021); Brunett, 982 F.3d at 1068. She further
testified that she experienced emotional distress arising from
her concern about being sued for the debt. But worry, like
confusion, is insufficient to confer standing in this context.
Wadsworth v. Kross, Lieberman & Stone, Inc., 12 F.4th 665, 668
Nos. 19-2993 & 19-3109                                        9

(7th Cir. 2021); Pennell v. Glob. Tr. Mgmt., LLC, 990 F.3d 1041,
1045 (7th Cir. 2021).
    Finally, Pierre points out that our decision in Pantoja in-
volved similar facts and was decided on the merits rather
than dismissed for lack of subject-matter jurisdiction. See
852 F.3d at 682. But we did not consider standing in Pantoja,
which—importantly—was decided before TransUnion. A
case that is not about standing cannot control the issue here.
See Ariz. Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 144
(2011).
   Pierre did not experience a concrete injury giving her
standing to pursue claims for money damages in federal
court. Accordingly, we vacate the judgment and remand
with instructions to dismiss this case for lack of subject-
matter jurisdiction.
                 VACATED AND REMANDED WITH INSTRUCTIONS
10                                       Nos. 19-2993 & 19-3109

    HAMILTON, Circuit Judge, dissenting. The majority’s dis-
missal of this “zombie debt” case for lack of standing is mis-
taken. It deepens an important and growing circuit split on
the separation of powers between legislative and judicial
branches. The issue is whether Congress has the power under
the Constitution to create private causes of action under the
Fair Debt Collection Practices Act and other consumer protec-
tion statutes for injuries that are intangible but quite real. Such
injuries may include emotional distress, stress, and harm to
reputation. These harms are all real and foreseeable results of
unfair and deceptive debt-collection practices aimed directly
at the plaintiﬀs. Congress has authorized private actions like
this case to seek damages for them.
    The majority follows several cases from the last two years
in which this court has denied standing under the FDCPA on
grounds that leave little or no room for intangible injuries,
and apparently none for “psychological states” caused by
statutory violations. These decisions have erred by failing to
give the judgments of Congress the “due respect” the Su-
preme Court’s precedents call for. They have also erred by
overlooking close historical parallels—from both common
law and constitutional law—for remedies for intangible
harms caused by many violations of the FDCPA and similar
statutes. These errors have led us to restrict standing under
consumer protection laws much more tightly than the Su-
preme Court itself has. The cumulative eﬀect may be close to
a tipping point, leaving at least the FDCPA largely neutered
in the three states of the Seventh Circuit.
   At a broader level, this court’s recent restrictions on
standing threaten to undermine congressional eﬀorts to
protect consumers. They also threaten more broadly the
Nos. 19-2993 & 19-3109                                                11

appropriate separation of powers under the Constitution,
unduly restricting the legislative policy choices Congress
should be able to make in regulating interstate commerce. I
respectfully dissent.
    Part I explains this case in terms of how the FDCPA applies
to collecting “zombie” debts and how defendant’s violation
of the FDCPA aﬀected plaintiﬀ Pierre, with a particular eye
on emotional distress, anxiety, confusion, and fear. Part II
summarizes the key lessons from the Supreme Court’s recent
cases on standing in consumer protection cases asserting
intangible injuries, Spokeo, Inc. v. Robins, 578 U.S. 330 (2016),
and TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (2021). Part III
applies those lessons to Pierre’s case, emphasizing ﬁrst
Congress’s policy judgment to authorize damages actions for
the eﬀects she suﬀered and then the common-law and
constitutional relatives of those actions and intangible harms.
Part IV reviews this court’s recent FDCPA standing cases and
explains where some have gone astray. Parts V and VI
summarize the deepening circuit split on intangible injuries
under consumer protection statutes and the importance of the
issue in terms of practical consequences and the separation of
judicial and legislative powers.
I. Zombie Debt, the FDCPA, and Pierre’s Case
    Plaintiﬀ Pierre proved that defendant Midland Credit vi-
olated the FDCPA. Midland sent plaintiﬀ Pierre a letter care-
fully designed to try to induce her to surrender her statute of
limitations defense to an old debt, one so old it would be
known in the debt collection business as “zombie” debt. 1 The


    1 See, e.g., Renae Merle, Zombie Debt: How Collectors Trick Consum-

ers into Reviving Dead Debts, Washington Post, Aug. 7, 2019, available at
12                                             Nos. 19-2993 & 19-3109

letter left Pierre confused and fearful. She consulted a lawyer.
She then sued on behalf of a class of debtors who received
such deceptive letters from Midland. The district court
granted summary judgment to plaintiﬀs on the merits, and a
jury awarded the class $350,000 in statutory damages. Both
sides appealed.
     A. The FDCPA
    Congress enacted the Fair Debt Collection Practices Act in
1977 in response to widespread “abusive, deceptive, and un-
fair debt collection practices.” 15 U.S.C. § 1692(a). The tar-
geted practices included “obscene or profane language,
threats of violence, telephone calls at unreasonable hours,
misrepresentation of a consumer’s legal rights, disclosing a
consumer’s personal aﬀairs to friends, neighbors, or an em-
ployer, obtaining information about a consumer through false
pretense, impersonating public oﬃcials and attorneys, and
simulating legal process.” S. Rep. No. 95-382, as reprinted in
1997 U.S.C.C.A.N. 1695, 1696.
    Congress made statutory ﬁndings that these abusive prac-
tices contributed to personal bankruptcies, marital instability,


www.washingtonpost.com/business/2019/08/07/zombie-debt-how-collec-
tors-trick-consumers-into-reviving-dead-debts/ (last visited March 30,
2022). The industry prefers a less colorful term, “out-of-statute debt.” See,
e.g., Receivables Mgmt. Ass’n, Int’l, Out-of-Statute Debt: What is a Smart,
Balanced, and Responsible Approach? (2015) (trade group policy paper on
regulatory proposals), available at https://rmaintl.org/news-press/white-
papers/ (last visited March 30, 2022). Much of this debt trades at prices of
a penny or less per dollar of face value. Consumer Financial Protection
Bureau, Market Snapshot: Online Debt Sales 9–10 (2017), available at
www.consumerfinance.gov/data-research/research-reports/market-snap-
shot-online-debt-sales/ (last visited March 30, 2022).
Nos. 19-2993 & 19-3109                                         13

lost jobs, and invasions of privacy. 15 U.S.C. § 1692(a). The ref-
erence to marital instability is especially signiﬁcant here,
where a key question is whether emotional distress, fear, and
anxiety prompted by a violation of the Act will support stand-
ing to recover statutory damages. More on that in Part III. The
Act imposes substantive and procedural requirements on
debt collectors, requiring certain speciﬁc practices and out-
lawing others, while including general prohibitions on “false,
deceptive, or misleading representations or means,” § 1692e,
and “unfair or unconscionable means” to collect debts,
§ 1692f.
    Relevant to the issue of standing for intangible injuries, in-
cluding emotional distress, fear, and anxiety, the Act prohib-
its many actions likely to cause those reactions. These include
threats, obscene or profane language, and harassing calls,
§ 1692d, and false or misleading representations or implica-
tions on many subjects, § 1692e. The Act also imposes many
speciﬁc requirements intended to make sure the debtor re-
ceives accurate and clear (i.e., not confusing) information
about the amount and nature of the debt and the identity of
the creditor. § 1692g.
    The Act provides for enforcement by federal agencies,
§ 1692l, but the more important enforcement tool is a private
civil action under § 1692k. The Act authorizes actual dam-
ages, without limits. Congress also recognized that many abu-
sive practices might not produce measurable harms. To en-
courage enforcement in such cases, the Act authorizes
14                                             Nos. 19-2993 & 19-3109

additional damages of up to $1,000 in an individual’s case and
up to $500,000 in a class action. 2
     B. Collecting Debts Barred by Statutes of Limitations
    One area of concern under the Act is deceptive and abu-
sive eﬀorts by debt collectors to collect debts so old that they
cannot be enforced in court. Such debts, whether called “zom-
bie” or “out-of-statute,” can oﬀer surprising potential for
proﬁt. As noted, the “rights” to such debts may be purchased
for less than a penny on the dollar of the face amount. Collect-
ing just a few percent of the face value of a portfolio of such
debts can turn a large proﬁt.
    We explained the potential for abuse in Pantoja v. Portfolio
Recovery Associates, LLC, 852 F.3d 679 (7th Cir. 2017), McMahon
v. LVNV Funding, LLC, 744 F.3d 1010 (7th Cir. 2014), and
Phillips v. Asset Acceptance, LLC, 736 F.3d 1076 (7th Cir. 2013).
Those opinions cite similar decisions of other courts. It is well
established that a debt collector violates the Act by either
suing or threatening to sue to collect a debt after the statute of
limitations has run. E.g., Pantoja, 852 F.3d at 683. In Pantoja we
also aﬃrmed summary judgment against a debt collector who
had sent a collection letter oﬀering to “settle” such a zombie
debt despite the carefully phrased note that, “Because of the

     2In its report on the final bill, the Senate Committee on Banking,
Housing, and Urban Affairs described the new law as “primarily self-
enforcing; consumers who have been subjected to collection abuses will
be enforcing compliance.” S. Rep. No. 95-382 at 5, as reprinted in 1977
U.S.C.C.A.N. 1695, 1699. The committee anticipated that the legislation
would not result in any additional costs to the government. Id. at 1700. The
plain implication was that no personnel or money would be provided to
the FTC or other agencies to enforce the new Act, leaving the private civil
action as the primary enforcement mechanism.
Nos. 19-2993 & 19-3109                                           15

age of your debt, we will not sue you for it and we will not
report it to any a credit reporting agency.” Id. at 682. Pantoja
and other cases have stopped short of declaring eﬀorts to
collect such out-of-statute per se illegal (as long as there is no
litigation or threat of litigation). Still, the potential for proﬁt—
from buying such debts at less than a penny on the dollar and
somehow “persuading” a few debtors to pay something—
creates an obvious temptation. A buyer of these debts has a
strong incentive to prey on unsophisticated consumers,
pushing the envelope with abusive and deceptive tricks to
give at least a few debtors the false impression that they need
to pay. Given the high potential for abuse and the miniscule
market value of such zombie debts, it’s hard to see any good
reason not to outlaw these eﬀorts altogether.
    Letters like Midland’s can set a legal trap for debtors in
many states. A partial payment or even a promise to make a
partial payment may nullify the valid statute of limitations
defense and start the statute’s clock running all over again.
See Pantoja, 852 F.3d 684–86; Buchanan v. Northland Group, Inc.,
776 F.3d 393, 398–400 (6th Cir. 2015); McMahon, 744 F.3d at
1021; Debt Collection, 78 Fed. Reg. 67,848, 67,876 (Nov. 12,
2013) (notice of proposed rulemaking by Consumer Financial
Protection Bureau). As these cases and the CFPB recognize,
many consumers will not understand the legal eﬀects of the
statute of limitations or the risk that they might unwittingly
lose the statute’s protections. In other words, the focus is on
the risk that consumers will be misled and confused. The con-
fusion spawned among many vulnerable recipients can pre-
dictably cause stress and anxiety, and it may lead those who
have access to a lawyer to seek guidance about their rights,
risks, and options.
16                                          Nos. 19-2993 & 19-3109

     C. Plaintiﬀ Pierre
    That’s exactly what happened with plaintiﬀ Pierre. Mid-
land sent her a letter claiming she owed it more than $7,000
on a zombie debt. Midland oﬀered to “settle” this unenforce-
able debt for 60% of the face amount, as if that would have
saved her money. The letter oﬀered diﬀerent settlement op-
tions and included a “due date” for accepting one.
    Central to standing, Pierre testiﬁed in detail about the let-
ter and her reaction. The prospect of a revived $7,000 debt
threatened her with ﬁnancial catastrophe. She was confused
and afraid that she might be sued again on this debt. (An ear-
lier suit on the same debt had been dismissed years earlier.)
Pierre described her “emotional duress,” and she was anxious
about the prospect of the cost and hassle of more litigation.
She was afraid of repercussions if she did not answer the letter
and if she did not accept one of the settlement options. She
was also afraid that her credit rating would be hurt. Pierre
sought out a lawyer. She had read the statement that Midland
would not sue her on the debt, but she worried that Midland
could refer the debt to another party who would sue her or
hurt her credit rating. Her testimony on these topics appears
in her deposition at pages 67, 79, 82, 84, 104, 108–09, 114–17,
and 141. At trial, she described her surprise, confusion, and
distress when she received the letter claiming she owed more
than twice as much on a debt that she thought she had suc-
cessfully disputed years earlier. Dkt. 262 at 52–73. 3
   In other words, much of Pierre’s reaction, apart from her
consulting a lawyer and not actually paying, was just the kind

     3
     I cite both her deposition and trial testimony because standing was
never contested in the district court in 2019.
Nos. 19-2993 & 19-3109                                                   17

of reaction that Midland hoped for by its violation of the Act.
Her stress and fear were some of the intangible but real harms
that Congress enacted the FDCPA to protect her from. Pierre
avoided the worst, most tangible potential consequences, like
reviving the debt. But she still suﬀered concrete and particu-
larized harm from the statutory violation in the form of stress,
anxiety, confusion, and emotional distress. 4
II. Standing and Intangible Injuries: Spokeo and TransUnion
    The majority opinion ﬁnds that none of the harm Pierre
experienced was enough to show “injury in fact,” relying pri-
marily on recent decisions by this court. The critical point in
the majority opinion is its assertion that “Psychological states
induced by a debt collector’s letter,” including emotional dis-
tress, confusion, and anxiety, all fall short of showing concrete
injury suﬃcient to support the civil remedy that Congress au-
thorized. Ante at 8, citing Wadsworth v. Kross, Lieberman &
Stone, Inc., 12 F.4th 665, 668 (7th Cir. 2021); Markakos v. Medi-
credit, Inc., 997 F.3d 778, 781 (7th Cir. 2021); Pennell v. Global
Trust Mgmt., LLC, 990 F.3d 1041, 1045 (7th Cir. 2021); and Bru-
nett v. Convergent Outsourcing, Inc., 982 F.3d 1067, 1068 (7th
Cir. 2020).
   Those cases rejecting emotional distress, confusion, and
anxiety as suﬃcient injuries built their analyses on two recent
Supreme Court decisions, Spokeo and TransUnion, about


    4 In some debt-collection cases, the debtor may experience emotional
distress and anxiety because of serious underlying financial problems, not
a minor, hypertechnical violation of the FDCPA. In the case of an out-of-
statute zombie debt, however, the effort to collect is an attempt to re-open
a closed chapter. That may easily cause significant additional distress and
anxiety, as Pierre’s testimony described.
18                                      Nos. 19-2993 & 19-3109

standing under another consumer protection law, the Fair
Credit Reporting Act, but our cases have gone too far in
restricting standing, losing sight of the limits of these
Supreme Court decisions and the analysis they require. As
Judge Ripple put it, we have been “traveling far out in front
of our Spokeo-provided headlights,” and I would now add, the
TransUnion-provided headlights. See Markakos, 997 F.3d at
784 (Ripple, J., concurring in the judgment).
    Spokeo and TransUnion established that a bare statutory vi-
olation is not necessarily enough to support standing. Both
cases, however, left Congress much more room than our re-
cent cases have to provide statutory remedies for violations of
consumer protection laws that inﬂict intangible harm without
inﬂicting measurable ﬁnancial harm on the victim.
    Starting with Spokeo, Inc. v. Robins, 578 U.S. 330 (2016), the
defendant was a consumer reporting agency that generated
proﬁles of individual consumers. Plaintiﬀ Robins discovered
that his Spokeo proﬁle contained inaccurate information. He
sued for an allegedly willful violation of the Fair Credit Re-
porting Act’s requirement to use reasonable procedures to as-
sure maximum possible accuracy of such information. The
Supreme Court held that the alleged statutory violation re-
garding his information was not enough, by itself, to establish
the concrete and particularized injury in fact needed for con-
stitutional standing. The Court remanded the case to the
Ninth Circuit for further consideration of standing.
    Along the way, the Court said that a plaintiﬀ must allege
and prove a “concrete” injury, but the Court also made clear
that an intangible injury could be concrete for purposes of
standing. 578 U.S. at 340–41. The key question in Spokeo and
in cases like Pierre’s is when an intangible injury is suﬃciently
Nos. 19-2993 & 19-3109                                                 19

concrete. To answer that, Spokeo teaches, “both history and the
judgment of Congress play important roles.” Id. at 340. The
Court told us to consider “whether an alleged intangible harm
has a close relationship to a harm that has traditionally been
regarded as providing a basis for a lawsuit in English or
American courts,” and to treat the judgment of Congress as
“instructive and important.” Id. at 341.
    Spokeo also cited Lujan v. Defenders of Wildlife, 504 U.S. 555,
578 (1992), for the proposition that Congress may elevate to
the status of legally cognizable injuries harms that were pre-
viously not adequate to support a case. The Spokeo Court con-
cluded that a violation of the FCRA’s procedural require-
ments could result in cognizable harm, but memorably
warned that a “bare procedural violation,” such as a report of
an incorrect zip code, would not be enough by itself to estab-
lish concrete harm. 578 U.S. at 342. 5
    In another FCRA case, TransUnion LLC v. Ramirez, 141 S.
Ct. 2190 (2021), a major credit reporting agency oﬀered to tell
creditors whether particular consumers might be on a govern-
ment list of suspected terrorists, drug-traﬃckers, and others
with whom business dealings are generally unlawful. Lots of


    5 On remand in Spokeo, the Ninth Circuit found that the plaintiff had
alleged a sufficiently concrete harm to sue. Giving deference to the judg-
ment of Congress, the Ninth Circuit found that dissemination of false in-
formation in consumer reports posed a risk of serious harm and that con-
sumers’ interests in accurate information resembled reputational and pri-
vacy interests long protected under tort law. 867 F.3d 1108, 1113–15 (9th
Cir. 2017). The court also concluded that the alleged inaccuracies regard-
ing plaintiff Robins were neither harmless nor trivial, like the Supreme
Court’s hypothetical wrong zip code. Id. at 1116–17. The Supreme Court
denied further review in the case. 138 S. Ct. 931 (2018).
20                                      Nos. 19-2993 & 19-3109

law-abiding Americans share ﬁrst and last names with people
on the government’s list, and TransUnion identiﬁed such peo-
ple as “potential matches” for the terrorist list. When plaintiﬀ
Ramirez tried to buy a car, his name turned up as a potential
match. The dealer refused to sell him the car. Ramirez sued
TransUnion under the FCRA on behalf of a class for failing to
use reasonable measures to ensure that it distributed accurate
information.
    All class members in TransUnion had viable FCRA claims
as a matter of statute. The issue for the Court was standing
under Article III of the Constitution. As in Spokeo, the key
question was whether the intangible harms claimed by the
class members were suﬃciently concrete. The Court echoed
Spokeo in saying that intangible harms close to those tradition-
ally recognized in the law were suﬃcient, including the loss
of a constitutional right. 141 S. Ct. at 2204 (citing freedoms of
speech and religion). The Court also repeated that courts must
aﬀord “due respect” to Congress’s decision to create a private
right of action for statutory violations, though without giving
Congress a blank check to “transform something that is not
remotely harmful into something that is.” Id. at 2204–05.
    The Court gave more speciﬁc meaning to this abstract
guidance in its diﬀerent treatment of two subclasses. For one
subclass, TransUnion ﬁles listed them as “potential matches”
for the suspected terrorist list, but TransUnion had never pro-
vided that information to any potential creditors during the
relevant period. Id. at 2209. Those class members lacked
standing, the Court said. The undisclosed information simply
had not caused them any harm. There was no evidence the
members of that subclass had even known of the false infor-
mation, let alone been aﬀected by it. The plaintiﬀs also argued
Nos. 19-2993 & 19-3109                                         21

that the false information in those ﬁles put them at serious risk
of having the false information disseminated to creditors in
the future. The Court rejected that theory for standing, at least
for a damages claim. Id. at 2210.
    The other subclass in TransUnion presented an easier ques-
tion. The misleading information about them was actually
sent to third parties. The Court (including all four dissenters)
agreed that those plaintiﬀs had standing. See 141 S. Ct. at
2208–09. The majority compared the misleading credit reports
to the tort of defamation. The Court rejected TransUnion’s at-
tempt to distinguish its violations from defamation by argu-
ing that merely “misleading” information was not literally
false. The Court explained: “In looking to whether a plaintiﬀ’s
asserted harm has a ‘close relationship’ to a harm traditionally
recognized as a basis for a lawsuit in American courts, we do
not require an exact duplicate.” Id. at 2209.
    For this case of zombie debt under the FDCPA, most sig-
niﬁcant is what the Court did not say about the plaintiﬀs who
had standing. It did not ask for evidence that the disclosures
caused ﬁnancial harm, that they interfered with speciﬁc trans-
actions, or that they altered the plaintiﬀs’ lives or behavior. In
short, it did not ask for any of the sorts of evidence of harm
that the majority here and our court in other cases has de-
manded. The Court did not even ask for evidence of emo-
tional harm or other actual disruptions of the plaintiﬀs’ lives.
The successful plaintiﬀs in TransUnion asserted harm similar
to that in a common-law case for defamation per se, where
harm to reputation is presumed and damages may be
awarded without more speciﬁc proof of harm. That was
enough. 141 S. Ct. at 2208–09.
22                                             Nos. 19-2993 & 19-3109

    Spokeo and TransUnion made clear that a plaintiﬀ’s proof
of all elements of a statutory cause of action does not neces-
sarily show a concrete and particularized injury to satisfy con-
stitutional standing. TransUnion went a step further in reject-
ing standing for damages claims based on only a risk of future
harm. Both cases, however, emphasized the need to give con-
siderable deference—“due respect”—to the judgment of Con-
gress and to allow standing based on injuries similar, not
identical, to those long recognized in law. 6
III. Applying Spokeo and TransUnion Here
    Plaintiﬀ Pierre’s claim easily satisﬁes the Supreme Court’s
standing requirements. She proved all elements of an FDCPA
claim for a deceptive unfair practice. She satisﬁed the consti-
tutional requirements of Spokeo and TransUnion by oﬀering
evidence of harms that, ﬁrst, lie close to the heart of the pro-
tection Congress reasonably tried to oﬀer consumer debtors
in the FDCPA, and second, bear close relationships to harms
long recognized under the common law and constitutional
law.
     A. The Judgment of Congress
    Congress wanted to provide a remedy for consumers sub-
jected to abusive practices, including “obscene or profane lan-
guage, threats of violence, telephone calls at unreasonable
hours, misrepresentation of a consumer’s legal rights,


     6TransUnion also noted that the plaintiffs who lacked standing had not

presented evidence of emotional injury. The Court plainly left open the
possibility that a plaintiff could show standing by showing that her
knowledge of a serious risk caused its own emotional or psychological
harm. 141 S. Ct. at 2211 & n.7. Our recent decisions close that door in this
circuit.
Nos. 19-2993 & 19-3109                                        23

disclosing a consumer’s personal aﬀairs to friends, neighbors,
or an employer, obtaining information about a consumer
through false pretense, impersonating public oﬃcials and at-
torneys, and simulating legal process.” S. Rep. No. 95-382 at
2, as reprinted in 1997 U.S.C.C.A.N. 1695, 1696. In the statutory
ﬁndings, Congress said abusive practices contributed to per-
sonal bankruptcies, marital instability, job losses, and inva-
sions of privacy. 15 U.S.C. § 1692(a). The statutory reference
to marital instability and the prohibitions on using threats, ob-
scene language, and harassing calls, § 1692d, show that Con-
gress recognized how such abusive practices could upset the
lives of those targeted by them. See Demarais v. Gurstel Chargo,
P.A., 869 F.3d 685, 692 (8th Cir. 2017) (making this point in
ﬁnding FDCPA standing based on mental distress resulting
from attempt to collect out-of-statute “zombie” debt).
   The emotional distress, confusion, and anxiety suﬀered by
Pierre in response to the zombie debt collection eﬀort ﬁt well
within the harms that would be expected from many of the
abusive practices, regardless of whether the debtor actually
made a payment or took some other tangible action in re-
sponse to them. Standing for Pierre thus ﬁts well within Con-
gress’s judgments about actionable harms. As the Supreme
Court said in Spokeo, Congress may “elevat[e] to the status of
legally cognizable injuries concrete, de facto injuries that were
previously inadequate in law.” 578 U.S. at 341, quoting Lujan,
504 U.S. at 578.
   B. Historical Guides
   TransUnion added that Congress “may not simply enact
an injury into existence, using its lawmaking power to trans-
form something that is not remotely harmful into something
that is.” 141 S. Ct. at 2205, quoting Hagy v. Demers & Adams,
24                                               Nos. 19-2993 & 19-3109

882 F.3d 616, 622 (6th Cir. 2018). But that is not what hap-
pened here. Midland’s violation of the FDCPA and the intan-
gible but real harms that Pierre suﬀered bear close relation-
ships to those recognized in both tort law and constitutional
law.
         1. Tort Law Parallels
    Start with intentional or reckless inﬂiction of emotional
distress. “One who by extreme and outrageous conduct inten-
tionally or recklessly causes severe emotional distress to an-
other is subject to liability for such emotional distress….” Re-
statement (Second) of Torts § 46(1) (Am. L. Inst. 1965). 7 Such
tort cases often pose issues about what conduct is “extreme
and outrageous” and when emotional distress is suﬃciently
severe. In enacting the FDCPA and its remedy for statutory
damages, Congress itself outlawed the conduct that harmed
Pierre.
    The emotional distress, anxiety, fear, and stress she expe-
rienced were foreseeable, and arguably intended, responses
to defendant’s attempt to collect the zombie debt. Congress
told the federal courts to provide a damages remedy for such
conduct. That choice is well within Congress’s legislative
powers over interstate commerce to go beyond the common
law. “To say that there is no injury in this economy when a
person receives a dunning letter demanding money that is not
owed not only ignores the realities of everyday life, it also


     7 For the sake of (relative) brevity, this discussion of tort-law parallels
draws primarily on the Restatement (Second) of Torts, published in the
years leading up to and right around the enactment of the FDCPA. The
first and third Restatements, case law from around the nation, and other
secondary sources offer further support for the points in the text.
Nos. 19-2993 & 19-3109                                          25

ignores the ﬁndings of Congress and constitutes a direct af-
front to a congressional prerogative at the core of the legisla-
tive function.” Markakos, 997 F.3d at 785 (Ripple, J., concurring
in judgment); Demarais, 869 F.3d at 692 (attempt to collect debt
not owed caused real and foreseeable mental distress familiar
to law).
    The torts of defamation and invasion of privacy and rem-
edies for them also bear close relationships to the FDCPA and
its private right of action. As noted, TransUnion invoked the
parallel to defamation per se to ﬁnd standing for Mr. Ramirez
and the other plaintiﬀs whose potential listing were sent to
potential creditors. 141 S. Ct. at 2209. We drew upon the def-
amation per se parallel in Ewing v. Med-1 Solutions, LLC, 24
F.4th 1146, 1151–54 (7th Cir. 2022). We held correctly that
FDCPA plaintiﬀs whose debts were reported without noting
they were disputed had standing based on publication of false
or misleading information to third parties. We relied on the
obvious parallel to defamation per se. No more speciﬁc show-
ing of injury was required.
     Other FDCPA violations parallel the tort of invasion of pri-
vacy, including its branches for intrusion upon seclusion, un-
reasonable publicity given to a person’s private life, and pub-
licity that places a person in a false light before the public. See
Restatement (Second) of Torts § 652A et seq. (Am. L. Inst.
1977); Lupia v. Medicredit, Inc., 8 F.4th 1184, 1191–93 (10th Cir.
2021) (FDCPA plaintiﬀ had standing based on harms akin to
those caused by invasion of privacy in form of intrusion upon
seclusion); St. Pierre v. Retrieval-Masters Creditors Bureau, Inc.,
898 F.3d 351, 357 (3d Cir. 2018) (FDCPA plaintiﬀ had standing
for harm akin to unreasonable publicity of private life branch
of invasion of privacy).
26                                      Nos. 19-2993 & 19-3109

    The majority here, though, adopts a sweeping rejection of
standing based on “psychological states” induced by FDCPA
violations. We should instead recognize that, more generally,
the common law has long authorized damages for emotional
distress in a wide range of cases lacking tangible injury. Sec-
tion 905 of the Restatement (Second) of Torts (Am. L. Inst.
1979) states that compensatory damages may be awarded for
emotional distress. The comments explain that the principal
element of damages in actions for assault and defamation,
among other torts, is “frequently the disagreeable emotion ex-
perienced by the plaintiﬀ,” § 905 cmt. c, and that the “mental
distress known as humiliation” may also support a damages
award, cmt. d. Section 924 states: “One whose interests of per-
sonality have been tortiously invaded is entitled to recover
damages for past or prospective (a) bodily harm and emo-
tional distress….” Comment a explains that this rule reaches
assault (where no physical contact is made) and insulting con-
duct amounting to a tort. See also § 623 (emotional distress
damages for defamation); Gertz v. Robert Welch, Inc., 418 U.S.
323, 350 (1974) (“the more customary types of actual harm in-
ﬂicted by defamatory falsehood include impairment of repu-
tation and standing in the community, personal humiliation,
and mental anguish and suﬀering”).
    Consider the diﬀerence between assault and battery, with
the question of standing in mind. What harm is suﬀered in an
assault that stops short of battery? Not physical harm, but fear
and emotional distress. Does that mean a victim of an assault
lacks Article III standing to sue in federal court? Of course not.
The fear and emotional distress are suﬃciently concrete and
particularized to support standing. The same should be true
here, especially based on the policy choice by Congress to
Nos. 19-2993 & 19-3109                                       27

oﬀer this protection for vulnerable consumers from abusive
and deceptive bullying by debt collectors.
    After Spokeo, I would not contend that every FDCPA vio-
lation can support standing. The Act outlaws some “bare pro-
cedural violations” that may not cause “injury in fact.” But the
violation that plaintiﬀ Pierre experienced with Midland’s ef-
fort to pressure or trick her into paying the zombie debt, in-
ducing fear, anxiety, confusion, and more general emotional
distress, easily ﬁts into this dimension of the common law of
torts.
       2. Constitutional Law Parallels
    The “history and tradition” relevant to standing for intan-
gible injuries are not limited to the common law. TransUnion,
141 S. Ct. at 2204. The United States Constitution protects peo-
ple from many wrongs that may cause intangible injuries, in-
cluding emotional distress and humiliation. A plaintiﬀ may
not recover damages for the “abstract” value of a constitu-
tional right, Memphis Comm. School Dist. v. Stachura, 477 U.S.
299, 308 (1986), but a plaintiﬀ may recover for intangible emo-
tional distress and humiliation caused by constitutional vio-
lations.
    Our circuit’s pattern jury instructions for § 1983 cases re-
ﬂect this settled law by allowing consideration of mental and
emotional pain and suﬀering. Federal Civil Jury Instructions
of the Seventh Circuit § 7.26 (2017). Such damages for intan-
gible injuries can be appropriate for denials of free speech,
free exercise of religion, or due process of law. See Carey v.
Piphus, 435 U.S. 247, 264 (1978) (mental and emotional distress
constitute compensable injury in § 1983 cases); Young v. Lane,
922 F.2d 370, 374 (7th Cir. 1991) (recognizing prisoners could
28                                       Nos. 19-2993 & 19-3109

recover damages for denial of free exercise rights if they could
show violations of clearly established law); Williams v. Lane,
851 F.2d 867, 876 (7th Cir. 1988) (same).
    Damages for what the majority calls “psychological
states” are also available for intrusions on privacy in violation
of the Fourth Amendment and for threats of clearly excessive
force under the Fourth Amendment. E.g., Baird v. Renbarger,
576 F.3d 340 (7th Cir. 2009) (aﬃrming denial of qualiﬁed im-
munity where oﬃcer pointed submachine gun at persons
who posed no danger at site of search involving suspected
non-violent crime). Humiliating strip searches of prisoners,
detainees, and suspects may violate Fourth and/or Eighth
Amendment rights under some circumstances, and damages
for the intangible humiliation and emotional distress can be
appropriate. E.g., Henry v. Hulett, 969 F.3d 769 (7th Cir. 2020)
(en banc).
    These examples should be suﬃcient to make the general
point: plaintiﬀs can establish standing in a wide variety of
constitutional cases by alleging and showing they have suf-
fered various forms of emotional distress.
     Consider also the issue of standing in constitutional cases
where plaintiﬀs seek or are awarded only nominal damages.
The Supreme Court held in Uzuegbunam v. Preczewski, 141 S.
Ct. 792 (2021), that where the plaintiﬀ proved completed
violations of his First Amendment rights, his request for only
nominal damages—without proof of compensatory
damages—was suﬃcient to satisfy the redressability element
of Article III standing. The Court made clear that the plaintiﬀ
still needed to show an actual injury in the form of a
completed violation of his rights, id. at 802 n.*, but it’s diﬃcult
to reconcile the majority’s holding here with Uzuegbunam. If
Nos. 19-2993 & 19-3109                                                    29

standing had been lacking in Uzuegbunam for lack of injury,
the Court would have been obliged to order dismissal for lack
of standing, regardless of the redressability element.
     Justice Thomas’s opinion for the Court in Uzuegbunam
provides a good survey of the history and importance of nom-
inal damage awards in the common law and constitutional
law going back to the earliest years of the Republic and in
English courts. See id. at 798–800, discussing, e.g., Webb v.
Portland Mfg. Co., 29 F. Cas. 506, 508–09 (C.C. Me. 1838) (Story,
J.). The general principle is that nominal damages are availa-
ble and even presumed where a plaintiﬀ proves a violation of
her legal rights. If that’s correct under both the common law
and constitutional law, I have trouble seeing why Congress
cannot authorize a modest damages remedy where a plain-
tiﬀ’s statutory rights are violated.
    To sum up, if we follow the teachings of Spokeo and
TransUnion—if we give “due respect” for Congress’s judg-
ment and recognize that Pierre’s statutory claim and intangi-
ble injuries ﬁt closely in legal history and tradition—then we
should aﬃrm. Article III, Spokeo, and TransUnion do not pro-
hibit standing for this statutory claim. The FDCPA civil action
is constitutional as applied to a host of violations that cause
intangible but real injuries like Pierre’s. 8


    8 One path toward more specific guidance for lower federal courts for

these problems would be to embrace the distinction between private
rights and public rights. Justice Thomas endorsed this analysis in his con-
currence in Spokeo, 578 U.S. at 344‒46, and his dissent in TransUnion: “At
the time of the founding, whether a court possessed judicial power over
an action with no showing of actual damages depended on whether the
plaintiff sought to enforce a right held privately by an individual or a duty
owed broadly to the community.” 141 S. Ct. at 2217. The distinction
30                                             Nos. 19-2993 & 19-3109

IV. The Seventh Circuit’s Restrictions on Standing in Consumer
    Protection Cases
    The majority reaches the opposite result by following sev-
eral decisions this court issued beginning in December 2020,
ordering dismissal of previously viable FDCPA claims for
lack of standing. I focus here on those the majority relies upon
to reject “psychological states,” such as emotional distress,
anxiety, and confusion, as grounds for standing here.
   The key opinions supporting the majority’s rejection of
standing for Pierre are Brunett v. Convergent Outsourcing, Inc.,
982 F.3d 1067 (7th Cir. 2020), and Gunn v. Thrasher, Buschmann
& Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020).
    In Brunett, the debt collector sent a letter oﬀering to settle
a debt but warning that the IRS would be notiﬁed of any for-
giveness of more than $600. The plaintiﬀ said she had been
confused and intimidated by the oﬀer and the threat of notice
to the IRS, and she had consulted a lawyer for advice. The
panel found that she lacked standing. The opinion seemed to
fear universal standing, equating standing based on the plain-
tiﬀ’s emotional distress and confusion from a misleading
dunning letter sent to her with a taxpayer who wanted to know
how her tax dollars were spent on covert projects. 982 F.3d at
1068–69, citing United States v. Richardson, 418 U.S. 166 (1974).

between private and public rights could go a long way to reconcile Su-
preme Court precedents on nominal damages with its conflicting and
sometimes Delphic opinions on standing for intangible injuries. See also
Sierra v. Hallandale Beach, 996 F.3d 1110, 1138‒39 (11th Cir. 2021) (Newsom,
J., concurring); William Baude, Standing in the Shadow of Congress, 2016
Sup. Ct. Rev. 197, 227‒31 (2016). Plaintiff Pierre has easily shown standing
under the majority opinions in Spokeo and TransUnion, and she would also
have standing based on her assertion of a private right created by statute.
Nos. 19-2993 & 19-3109                                       31

Consulting a lawyer could not be enough, we said, lest we
open the door to “universal standing.” There is of course
plenty of room between allowing a statutory claim for fore-
seeable harms suﬀered by the person targeted by the viola-
tion, on one hand, and “universal standing” on the other. Bru-
nett did not address the “due respect” for congressional
choices. Nor did it engage with the facts that the plaintiﬀ was
the intended target of the alleged deception and that the
FDCPA is supposed to protect her from such deception and
intimidation. Nor did Brunett consider whether the plaintiﬀ’s
alleged injuries were closely related to injuries recognized un-
der the common law.
    In Gunn, a debt collector sent a letter threatening foreclo-
sure to enforce a debt to a homeowners’ association. The debt-
ors did not pay up, and the collector sued in state court for
breach of contract but not foreclosure. The debtors sued un-
der the FDCPA on the theory that the threat to foreclose must
have been deceptive because it would make no economic
sense to seek foreclosure for a debt of just $2,000. 982 F.3d at
1070. The district court had sensibly dismissed that unsympa-
thetic suit on the merits. On appeal, however, our opinion in-
stead found no standing. The debtors claimed standing based
on annoyance and intimidation, without identifying how the
allegedly deceptive threat had aﬀected their actions. The
Gunn opinion scoﬀed at the psychological eﬀects of deceiving
particular debtors, again comparing their claims to the very
un-particularized claims in public-rights suits asserting tax-
payer standing or environmental suits brought by citizens
with no direct connection to the environment in question. The
Gunn opinion’s examples have little to do with the FDCPA or
the harms that deceptive violations cause for the consumer-
debtors it is intended to prevent or remedy. See 982 F.3d at
32                                     Nos. 19-2993 & 19-3109

1071–72. And as in Burnett, the Gunn opinion did not address
the “due respect” for Congress or the relevant common-law
parallels.
    Burnett and Gunn have been followed in several opinions
that applied but did not otherwise justify the broad but mis-
taken view that emotional distress, anxiety, and other “psy-
chological states” caused by FDCPA violations cannot sup-
port standing. A week after we issued Gunn and Burnett, a
panel issued Nettles v. Midland Funding LLC, 983 F.3d 896 (7th
Cir. 2020), where a debt collector violated the Act by sending
a collection letter that overstated the amount of the debt by
about $100. The debt collector took an interlocutory appeal
from a denial of arbitration, but the panel ordered dismissal
for lack of standing. Plaintiﬀ Nettles apparently did little to
support standing, arguing primarily that we should allow
standing based on only a statutory violation. That would have
been contrary to Spokeo. Nettles also argued, as “something of
an afterthought at oral argument,” that annoyance and con-
sulting a lawyer gave her standing. The Nettles panel said
without elaborating that Gunn had rejected those grounds for
standing. 983 F.3d at 900.
    In Pennell v. Global Trust Mgmt., LLC, 990 F.3d 1041 (7th
Cir. 2021), the plaintiﬀ and her lawyer had notiﬁed her lender
that she refused to pay the debt and that any future contact
should be through her lawyer. A debt collector sent a dunning
letter to the plaintiﬀ anyway. The FDCPA prohibits bypassing
a lawyer after such notice. 15 U.S.C. § 1692c(a)(2). Plaintiﬀ
sued, alleging that the direct communication caused stress
and confusion, making her think that she had no rights under
the Act. The district court found no violation because there
was no showing that the debt collector had known of the
Nos. 19-2993 & 19-3109                                                      33

plaintiﬀ’s demand to communicate only through her lawyer.
The Pennell panel held instead that the plaintiﬀ lacked stand-
ing, following the broad statement in Brunett that “confusion
is not itself an injury” and adding that stress without “physi-
cal manifestations and no qualiﬁed medical diagnosis” was
not suﬃcient for standing. 990 F.3d at 1045. 9
    Next in this series came Markakos v. Medicredit, Inc., 997
F.3d 778 (7th Cir. 2021), which drew three separate opinions
that illuminate the problem we face in this case. The debt col-
lector sent Markakos two dunning letters listing diﬀerent
amounts for the debt and the wrong name of the creditor. The
FDCPA requires a debt collector to state accurately the
amount of the debt and the name of the creditor. 15 U.S.C.
§ 1692g(a)(1) & (2). The panel rejected the plaintiﬀ’s claim of
an informational injury because she did not show that accu-
rate information would have changed her response. The


    9 After the appellate panel raised the issue of standing for the first time

on appeal, the plaintiff argued that the letter harmed her by intruding on
her privacy, relying on the obvious similarity to an invasion of privacy
tort. The panel rejected this argument because the complaint had not in-
cluded such an allegation. 990 F.3d at 1045. Under our usual practice, the
plaintiff would have been entitled at least to amend her complaint (a) in
response to the newly raised standing issue, and especially (b) in response
to significant new precedents issued even after the oral argument in the
case. See Bazile v. Finance System of Green Bay, Inc., 983 F.3d 274, 281 (7th
Cir. 2020) (remanding FDCPA case for possible amendment to pleadings
to cure standing problem: “True, her complaint didn’t detail such [a reli-
ance] injury. But ‘[c]omplaints need not be elaborate.’”); see generally, e.g.,
Runnion v. Girl Scouts of Greater Chicago and Northwest Indiana, 786 F.3d 510,
519–20 (7th Cir. 2015) (when original complaint is dismissed, district
courts should ordinarily allow at least one opportunity to amend the com-
plaint unless it is certain that amendment would be futile or otherwise
unwarranted, collecting cases).
34                                       Nos. 19-2993 & 19-3109

plaintiﬀ also alleged confusion and aggravation, but the lead
opinion rejected those grounds for standing based on Gunn
and Brunett. 997 F.3d at 781.
    Judges Ripple and Rovner wrote separately in Markakos.
They concurred in the judgment based on stare decisis but crit-
icized the recent precedents restricting FDCPA standing.
Judge Ripple pointed out that our court was eﬀecting “a direct
and complete frustration of Congress’s attempt to regulate
commerce in the manner that it has chosen.” 997 F.3d at 783.
Spokeo did not provide a “ﬁrm foundation for the construction
of the ambitious enterprise that the court seems to be building
at such a rapid pace.” Id.; accord, Thornley v. Clearview AI, Inc.,
984 F.3d 1241, 1251 (7th Cir. 2021) (Hamilton, J., concurring).
Judge Ripple criticized the recent opinions as having ignored
the limits of Spokeo and the importance of both historical prac-
tice and congressional judgments. The substantive violations
of the FDCPA in Markakos itself and other recent opinions
were “a long way from an incorrect zip code on a credit re-
port.” 997 F.3d at 784.
    Judge Ripple highlighted Congress’s judgment about the
need to protect consumers from abusive debt collection prac-
tices and its choice to rely on private enforcement. He also
noted that the harms targeted under the FDCPA bear close
relationships to harms recognized in fraudulent or negligent
misrepresentation cases. Id. at 785. Judge Ripple’s opinion rec-
ognized the genuine harms the FDCPA addresses, and that
Pierre suﬀered in this case, in ways that our recent precedents
have failed to:
       To say that there is no injury in this economy
       when a person receives a dunning letter demand-
       ing money that is not owed not only ignores the
Nos. 19-2993 & 19-3109                                        35

       realities of everyday life, it also ignores the ﬁnd-
       ings of Congress and constitutes a direct aﬀront
       to a congressional prerogative at the core of the
       legislative function. The court’s failure to recog-
       nize the injury that Congress saw and ad-
       dressed simply testiﬁes to our failure to appre-
       ciate how the people we judicially govern live,
       or more precisely, it testiﬁes to our failure to de-
       fer to the congressional appreciation as to how
       our fellow citizens live. The Supreme Court’s
       holding in Spokeo provides no justiﬁcation for
       our embarking on such a precarious course. I
       fear we have given Congress’s judgment too lit-
       tle attention and erected an unnecessary consti-
       tutional barrier to enforcement of the FDCPA.
Id. (emphasis added).
    That concurring opinion apparently led the author of the
lead opinion to defend the wisdom of the recent precedents.
See 997 F.3d at 781–82. That defense did not, however, ad-
dress the respect due to Congress’s policy choices and the
close relationships between the alleged harms and those long
recognized in common law and constitutional law. That de-
fense drew a further concurrence from Judge Rovner, who
joined in the criticism of our recent standing precedents, care-
fully described the emerging circuit split, and hoped for fur-
ther guidance from the Supreme Court. Id. at 785–89.
    Most recently, in Wadsworth v. Kross, Lieberman & Stone,
Inc., 12 F.4th 665 (7th Cir. 2021), also cited by the majority
here, we reversed a plaintiﬀ’s judgment under the FDCPA
and ordered dismissal for lack of standing. An employer
hired a debt collector to try to claw back a hiring bonus from
36                                       Nos. 19-2993 & 19-3109

a recent hire whom it had soon ﬁred. The former employee
sued the collector under the FDCPA for failing to provide no-
tice of her rights under § 1692g(a) and failing to identify itself
as a debt collector and its eﬀorts as an attempt to collect a debt.
The district court had granted summary judgment for the
plaintiﬀ on the merits, but our panel found no standing.
    To show standing, Wadsworth did not try to show she had
made payments she would not have made but for the viola-
tions. She relied on what the panel brushed oﬀ as “only …
emotional harms”—personal humiliation, embarrassment,
anxiety, stress, mental anguish and emotional distress. 12
F.4th at 668 (emphasis added). The panel rejected standing in
broad terms: “As our bevy of recent decisions on FDCPA
standing makes clear, anxiety and embarrassment are not in-
juries in fact,” “stress” is not a concrete injury, and it is not
enough for the plaintiﬀ to be “annoyed” or “intimidated” by
a violation or to experience “infuriation or disgust” or a
“sense of indignation” or a “state of confusion.” Id. Other-
wise, the panel wrote, “then everyone would have standing
to litigate about everything.” Id., quoting Brunett, 982 F.3d at
1068–69. The panel concluded that an FDCPA plaintiﬀ can sue
only if she suﬀered “a concrete harm that he wouldn’t have
incurred had the debt collector complied with the Act.” Id. at
669, citing Casillas, 926 F.3d at 334.
    Again, there is a very long distance between “everyone
[having] standing to litigate about everything” and respecting
the choice of Congress to enforce the FDCPA with a civil rem-
edy for intangible but real and foreseeable injuries caused by
deceptive debt collection practices that were aimed directly at
the plaintiﬀ.
Nos. 19-2993 & 19-3109                                        37

    The concurring opinions by Judges Ripple and Rovner in
Markakos describe well where our recent FDCPA standing re-
strictions have erred. The most recent cases have paid only lip
service to the Supreme Court’s instructions in both Spokeo and
TransUnion to give due respect to Congress’s judgments
about making harms actionable. Those decisions have also
brushed oﬀ intangible harm like stress, fear, anxiety, confu-
sion, and embarrassment as grounds for standing even
though those harms have close relationships to harms long
recognized under the common law. That brush-oﬀ started
with the sweeping language and the fear of supposedly “uni-
versal standing” in Gunn and Brunett, without paying atten-
tion to both the congressional judgment and the many areas
of common law that recognize such intangible but real harms
and oﬀer protection against them. We should overrule these
cases’ rejections of standing based on emotional distress, anx-
iety, and other psychological harm caused by FDCPA viola-
tions. I fear, however, that our circuit has committed itself so
thoroughly to this mistaken path that now only the Supreme
Court can provide a correction.
V. Other Circuits and Consequences
    Most other circuits have not followed these errors, despite
a national eﬀort by debt collectors to persuade them to do so.
The Third, Tenth, and Eleventh Circuits have been less
restrictive in allowing standing for intangible injuries under
the FDCPA. See Lupia v. Medicredit, Inc., 8 F.4th 1184 (10th Cir.
2021) (FDCPA violations caused harms akin to those caused
by invasion of privacy); Hunstein v. Preferred Collection and
Mgmt. Services, 17 F.4th 1016 (11th Cir. 2021) (explaining that
Spokeo and TransUnion do not require perfect congruence with
common-law harms, but only those similar in kind and not in
38                                       Nos. 19-2993 & 19-3109

degree), vacated and rehearing en banc granted, 17 F.4th 1103
(11th Cir. 2021); DiNaples v. MRS BPO, LLC, 934 F.3d 275, 279–
80 (3d Cir. 2019), following St. Pierre v. Retrieval-Masters
Creditors Bureau, Inc., 898 F.3d 351, 357–58 (3d Cir. 2018)
(FDCPA violations caused harms akin to invasion of privacy).
   Some decisions of the Sixth Circuit also take a broader ap-
proach to standing for intangible injuries under the FDCPA.
See Donovan v. FirstCredit, Inc., 983 F.3d 246, 252 (6th Cir. 2020)
(FDCPA violations caused harm akin to invasion of privacy);
Huﬀ v. TeleCheck Servs., Inc., 923 F.3d 458, 463 (6th Cir. 2019)
(implying that claim that plaintiﬀ had wasted time or suﬀered
emotional distress would have supported concrete injury).
    The Eighth Circuit found standing based on emotional
distress in a case quite similar to this one. In Demarais v.
Gurstel Chargo, P.A., 869 F.3d 685 (8th Cir. 2017), the defendant
law ﬁrm actually ﬁled suit to try to collect a time-barred
“zombie” debt, hoping for a default judgment based on the
debtor’s non-appearance at trial. After the debtor appeared
twice in state court for trial, the law ﬁrm agreed to dismiss the
case with prejudice. Yet it later served discovery requests on
the debtor. The Eighth Circuit held that the debtor had alleged
an injury in fact. The Eighth Circuit drew on the common-law
torts of malicious prosecution, wrongful use of civil proceed-
ings, and abuse of process. 869 F.3d at 691–92. “The harm of
being subjected to baseless legal claims, creating the risk of
mental distress, provides the basis for both § 1692f(1) claims
and the common-law unjustiﬁable-litigation torts.” Id. at 692.
   In language that could apply here, Judge Benton wrote for
the court:
Nos. 19-2993 & 19-3109                                        39

       Congress recognized that abusive debt collec-
       tion practices contribute to harms that can ﬂow
       from mental distress, like “marital instability”
       and “the loss of jobs.” § 1692(a). “[B]ecause Con-
       gress is well positioned to identify intangible
       harms that meet minimum Article III require-
       ments, its judgment is ... instructive and im-
       portant.” Spokeo, [578 U.S. at 341]. Congress cre-
       ated a statutory right to be free from attempts to
       collect debts not owed, helping to guard against
       identiﬁed harms. * * * The alleged violations of
       Demarais’s § 1692f(1) rights were concrete inju-
       ries in fact.
869 F.3d at 692. I agree.
    Other Sixth and Eighth Circuit decisions have moved in
the direction of restricting standing in such cases. In Buchholz
v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020), the Sixth
Circuit aﬃrmed dismissal for lack of standing, with a major-
ity opinion by Judge Nalbandian and a separate opinion from
Judge Murphy. The debtor alleged that dunning letters gave
him the false impression that an attorney had reviewed the
case and found that the debts were valid. The panel agreed
that the debtor’s anxiety was not fairly traceable to the collec-
tor’s alleged violations, but the judges took diﬀerent ap-
proaches to whether the debtor’s anxiety amounted to an in-
jury in fact that could support standing.
   Judge Nalbandian looked at the question in detail. His
opinion was skeptical but inconclusive on the question. Judge
Murphy disagreed with those doubts and would have held
that mental harm can support Article III standing. His opinion
drew on the diﬀerence between private and public rights. 946
40                                             Nos. 19-2993 & 19-3109

F.3d at 872, citing Spokeo, 578 U.S. at 343–48 (Thomas, J., con-
curring); see also William Baude, Standing in the Shadow of
Congress, 2016 Sup. Ct. Rev. 197, 227‒31 (2016) (endorsing re-
liance on that diﬀerence to decide standing on statutory
claims asserting intangible harms). Judge Murphy recognized
that the common law “typically” authorized no recovery for
only mental suﬀering, but he also recognized the many excep-
tions in the common law and emphasized, per Spokeo and
Lujan, that Congress may elevate to the status of legally cog-
nizable injuries concrete, de facto injuries that were previously
inadequate in law. Id. at 873–74. 10
    The Eighth Circuit took a much narrower approach to
FDCPA standing for intangible injuries in Ojogwu v.
Rodenburg Law Firm, 26 F.4th 457, 463 (8th Cir. 2022), which
distinguished Demarais and cited Buchholz and our decision in
Pennell with approval for the proposition that stress and
confusion were not suﬃcient. I should also note that the
Eleventh Circuit’s careful opinion in Hunstein, 17 F.4th 1016,
has been vacated and is being considered en banc. 17 F.4th
1103 (11th Cir. 2021).
   At this point, this circuit is at the far end of a circuit split
on standing in FDCPA cases based on emotional distress,


     10 In a later opinion by Judge Nalbandian for a different panel, the
Sixth Circuit held that confusion and anxiety alone are not enough to sup-
port standing in an FDCPA case. Garland v. Orlans, PC, 999 F.3d 432, 438–
40 (6th Cir. 2021). The Garland opinion is considerably more careful than
our court’s opinions rejecting anxiety or emotional distress as sufficient. I
nevertheless believe, with respect, that Garland does not appreciate suffi-
ciently either the judgment of Congress or the common-law relatives iden-
tified in Judge Murphy’s opinion in Buchholz, the Eighth Circuit’s analysis
in Demarais, or the considerations I have laid out here.
Nos. 19-2993 & 19-3109                                         41

confusion, and anxiety. That split seems entrenched, at least
pending further guidance from the Supreme Court.
VI. Consumer Protection and Separation of Powers
    I’ve explained in detail why our recent cases denying
standing for many intangible injuries are wrong as a matter of
standing doctrine and Supreme Court precedent. I conclude
by noting some of the larger consequences and implications
of those errors.
    First, as Judge Ripple emphasized in his concurring opin-
ion in Markakos, our court’s series of decisions impose signiﬁ-
cant and unjustiﬁed constitutional restrictions on Congress’s
legislative powers. 997 F.3d at 784. The eﬀect is to hold that
the statute granting the civil remedy under the FDCPA, 15
U.S.C. § 1692k, is unconstitutional in many, and perhaps
most, applications within the scope of the statutory language.
Our opinions taking that step have not yet engaged seriously
with the analysis required under Spokeo and TransUnion.
    Second, our errors have broad implications for many stat-
utes beyond the FDCPA. Congress has exercised its legislative
power to protect consumers in a host of statutes based on the
ﬁnding that the common law has not provided suﬃcient pro-
tection for their interests. Those statutes typically do not limit
their prohibitions to only unfair results for consumers, which
might already be actionable under prior law. Instead, con-
sumer protection statutes typically try to prevent the worst
harms by imposing a range of procedural, informational, and
substantive requirements to reduce the risk of harm. “Con-
gress had every right to decrease the confusion and concomi-
tant disincentive to use the credit markets caused by the
42                                       Nos. 19-2993 & 19-3109

profusion of sharp practices facilitated by modern technol-
ogy.” Markakos, 997 F.3d at 785 (Ripple, J., concurring in judg-
ment).
    Many consumer protection statutes authorize enforce-
ment of those preventive measures by private rights of ac-
tions. The “due respect” that courts owe Congress in this ﬁeld
needs to include more respect for those policy choices. This is
a basic issue of the separation of powers in our federal gov-
ernment. I do not suggest that Congress has an utterly free
rein; Spokeo and TransUnion rejected that position. But we
need to give much greater weight to the point in Lujan, Spokeo,
and TransUnion that Congress may, in the exercise of policy
judgment and legislative power, “elevate to the status of le-
gally cognizable injuries concrete, de facto injuries that were
previously inadequate in law.” TransUnion, 141 S. Ct. at 2204–
05, quoting Spokeo, 578 U.S. at 341, quoting in turn Lujan, 504
U.S. at 578.
    Third, to the extent that the courts use standing doctrine
to prevent eﬀective enforcement of the FDCPA or other
consumer protection statutes, Congress has other tools. One
obvious alternative is to rely more on enforcement through
federal agencies. Congress certainly has the power to impose
civil or even criminal penalties for violations of regulatory
statutes, and an agency enforcement action to impose such
penalties would not encounter any standing obstacle.
Thornley v. Clearview AI, Inc., 984 F.3d 1241, 1251 (7th Cir. 2021)
(Hamilton, J., concurring). That path would require a lot more
public money and personnel than Congress has chosen to use
so far. But these new restrictions on standing will naturally
push Congress in that direction. See generally TransUnion,
Nos. 19-2993 & 19-3109                                       43

141 S. Ct. at 2214–26 (dissenting opinions of Thomas and
Kagan, JJ.).
    For these reasons, I respectfully dissent. Judge Leinen-
weber in the district court decided this challenging case fairly
and soundly. I would aﬃrm the judgment of the district court
in all respects.